Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-15 are pending are canceled in this application. 

Election/Restrictions
Applicant’s election of invention I, claims 1-12, in the reply filed on 04/12/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 1-12 will presently be examined to the extent they read on the elected subject matter of record.

Claim Objections
Claim 1 is objected to because of the following informalities: miss-spelling in “leion” in line 4 and “service” in line 5 which should be “lesion” and “surface”, respectively. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “spherical”. Spherical has 3-D shape, i.e., a ball shape with one continuous surface which can’t be a wafer having both outer and inner surfaces. The examiner is suggesting applicant to amend to “circle” or “round”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 2003/0165440 A1).
Roth meets all of the limitations of claims 1, 5, and 7. Roth discloses ceramic-like hard thin layer substrate having a high affinity on and firmly adhere to the surface of a tooth as a coating with the coating being polished for treating cavities and elimination lesions on tooth surface, i.e., with a surface adhere to tooth and a polished outer surface; wherein the composition for forming the substrate comprising antimicrobial substances and polyelectrolyte including polyacrylic acid (the claimed resin inner 
Roth meets all of the limitations of claims 9 and 12. Roth is silent with regard to the ceramic substrate being compressible in the middle section. The term “compressible” is not defined and it is known that all materials can be compressed in certain degree under pressure and thus the ceramic-like hard thin layer substrate taught by Roth would be compressible in the middle section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (US 2003/0165440 A1).
The teachings of Roth are discussed above and applied in the same manner.
Roth does not specify the circle (or round) and rectangular shapes of the wafer in claims 2 and 3.
This deficiency is cured by the rational that explicit motivation for an alternative design choice is not needed for an obviousness rejection to stand.
It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use . 

Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (US 2003/0165440 A1) in view of Belikov et al. (US 2007/0160958 A1).
The teachings of Roth are discussed above and applied in the same manner.
Roth does not specify the thickness of the wafer in claim 4 and further comprising sapphire crystal in claim 6
This deficiency is cured by Belikov et al. who teach the thickness of ceramic layer bond to tooth surface for tooth rejuvenation and hard tissue modification being 5-100 μm and comprising sapphire (crystal) (entire reference, especially abstract, paragraph 177, 193, 194, 196, 197, 202, 203, 204, 205, and 218).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Roth and Belikov et al. to specify the ceramic layer bond to tooth surface taught by Roth having a thickness of being 5-100 μm and further comprising sapphire (crystal). Ceramic layer bond to tooth surface taught by Roth having a thickness of being 5-100 μm and further comprising sapphire (crystal) was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 1-3, 5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (US 2003/0165440 A1) in view of Widianti et al. (Effect of silver diamine fluoride application on fluoride concentration in saliva, https://iopscience.iop.org/article/10.1088/1742-6596/1073/5/052001/pdf).
The teachings of Roth are discussed above and applied in the same manner. Roth also teaches the ceramic-like hard thin layer substrate comprising agents promoting remineralization, i.e., also on the inner surface of the substrate (paragraph 93).
Roth does not specify the inner surface incorporates an effective amount of silver diamine fluoride in claim 10.
This deficiency is cured by Widianti et al. who teach silver diamine fluoride being a new material to increase dental enamel remineralization (abstract and 1st paragraph under “Introduction”).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Roth and Belikov et al. to specify the agents promoting remineralization taught by Roth including silver diamine fluoride. Silver diamine fluoride being a new material to increase dental enamel remineralization was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
	
Claims 1-3, 5, 7, 9, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (US 2003/0165440 A1) in view of Marotta (US 2003/0044749 A1).
The teachings of Roth are discussed above and applied in the same manner.
Roth does not specify the wafer further comprising a radiopaque marker.
This deficiency is cured by Marotta who teaches radio-opaque markers have been used for determining the precise location and orientation of the proposed site of a prosthesis (entire reference, especially abstract and paragraph 24).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Roth and Marotta to add radio-opaque markers on the ceramic layer bonding to tooth surface taught by Roth. A radio-opaque markers being useful for determining the precise location and orientation of applied dental prosthesis was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding it flows from its having been used in the prior art, and from its being useful for the same purpose for precise placing and locating the ceramic-like hard thin layer substrate taught by Roth on tooth. 
	
	
Claim 1-3, 5, 7-9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (US 2003/0165440 A1) in view of Yarovesky et al. (US 5,000,687).
The teachings of Roth are discussed above and applied in the same manner.
Roth does not specify the inner surface of wafer being abraded in claim 8.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Roth and Yarovesky et al. to specify the ceramic layer bonding to tooth surface taught by Roth being polished. Polishing exposed surfaces of the polishable material of a ceramic-like tooth veneer was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612